284 N.E.2d 757 (1972)
Charles Wayne ADAMS, Appellant,
v.
STATE of Indiana, Appellee.
No. 369S41.
Supreme Court of Indiana.
July 25, 1972.
Bangs, Mills & Rollo, by C.W.H. Bangs, H.D. Rollo, Huntington, for appellant.
Theodore L. Sendak, Atty. Gen., of Indiana, Robert F. Hassett, Deputy Atty. Gen., for appellee.
*758 ARTERBURN, Chief Justice.
This case involves the infliction of the death penalty on the appellant as the result of his being found guilty of murder in the first degree, having killed the companion of a girl whom he also raped. We affirmed the judgment of the trial court which imposed the death penalty; DeBruler, J. dissenting with Prentice, J. concurring therein and also dissenting by separate opinion. Adams v. State (1971) Ind., 271 N.E.2d 425.
The appellant has filed a petition for rehearing raising the constitutionality of the death penalty. We have delayed ruling upon this petition pending the determination of the United States Supreme Court of that question.
On June 29, 1972, that Court handed down nine separate opinions, the majority of the Justices thereof holding that the death penalty was unconstitutional in the cases before it, but a majority not delineating any standards for determining when it might possibly be constitutional. Furman v. Georgia (1972), 405 U.S. ___, 92 S. Ct. 2726, 32 L.Ed.2d ___.
Each Justice having his own separate reason, Chief Justice Burger said:
Since there is no majority of the Court on the ultimate issue presented in these cases, the future of capital punishment in this country has been left in an uncertain limbo.
(405 U.S. at ___, 92 S.Ct. at 2811.)
In view of this uncertainty, we have no alternative but to remand this case to the trial court with directions to vacate its sentence imposing the death penalty and in lieu thereof impose a life sentence on the appellant. The petition for rehearing is granted and the mandate is issued accordingly.
All Justices concur.